

[exhibit1031image1a01.jpg]


EXHIBIT 10.31


SECOND MODIFICATION AGREEMENT
(LONG FORM)








Loan Number 8184663435    Date: May 20, 2015


This Second Modification Agreement (Long Form) ("Agreement") is made as of the
above date by and between SANMINA CORPORATION, a Delaware corporation (formerly
known as Sanmina-SCI Corporation, a Delaware corporation), as "Borrower" and
"Trustor" and MUFG Union Bank, N.A., formerly known as Union Bank, N.A.
("Bank"), with reference to the following facts:


RECITALS:


A.    Pursuant to a Loan Agreement dated July 19, 2012, as amended by
Modification Agreement (Long Form) dated December 19, 2014 (the “First
Modification Agreement”), between Bank as lender and Borrower (as so modified,
the “Loan Agreement”), Bank made a loan to Borrower (the "Loan") evidenced by a
promissory note in the principal amount of Forty Million and No/one-hundredths
Dollars ($40,000,000.00), dated July 19, 2012 (the "Note").


B.    The Note is secured by a deed of trust recorded on July 19, 2012 as
Instrument No. 2012-21755730 in the Official Records of the County of Santa
Clara, State of California ("Official Records"), as amended by Memorandum of
Modification Agreement (Short Form) dated December 19, 2014, recorded December
19, 2014 as Instrument No. 22804954 in the Official Records (the “Deed of
Trust”).


C.    The Loan Agreement, the Note, the Deed of Trust and any other documents
executed in connection with the Loan are collectively referred to as the "Loan
Documents."


D.    It is the desire of the parties hereto to modify and amend the Loan
Documents.




1.    AMENDMENTS TO THE LOAN AGREEMENT.


1.1    Definitions.


(a)    Effective as of the “Effective Date” (defined below), the following
definitions contained in Section 1 of the Loan Agreement are added or amended,
as applicable:


“Effective Date” means the date of the closing of the Restated Credit Agreement,
but in no event later than the date the Memorandum of Second Modification
Agreement is recorded in the Official Records.


“Memorandum of Second Modification Agreement” is the memorandum in the form
attached as Exhibit “A” hereto.


“Permitted Acquisition” means any acquisition by Borrower, whether by purchase,
merger, amalgamation, or otherwise, of all or substantially all of the assets
of, all of the Equity Interests of, or a business line or unit or a division of,
any Person, if and to the extent permitted under the Restated Credit Agreement.



2581383.2
24955-963    1

--------------------------------------------------------------------------------



“Restated Credit Agreement” means the certain Second Amended and Restated Credit
Agreement, to be dated on or about May 20, 2015, among Borrower, the lenders
from time to time party thereto and Bank of America, N.A., as agent, amending
and restating in its entirety the ABL Credit Agreement.


“Restated Credit Debt” means all outstanding “Obligations” under, and as defined
in, the Restated Credit Agreement.


“Restricted Investment” means any Investment by Borrower, other than (a)
Investments in Subsidiaries; (b) Cash Equivalents to the extent permitted under
the Restated Credit Agreement; and (c) Investments permitted under Section 6(c).


“Senior Notes” means (a) the 4.375% Senior Secured Notes due June 1, 2019 in the
aggregate original principal amount of $375,000,000, issued by Borrower pursuant
to an indenture dated as of June 4, 2014, and (b) any registered notes issued by
Borrower in exchange for, and as contemplated by, any of the Senior Notes with
substantially identical terms as the Senior Notes.


(b)    The following definition contained in Section 1 of the Loan Agreement is
hereby deleted: ABL Debt.


(c)    All references in the Loan Agreement to “ABL Credit Agreement” shall mean
the Restated Credit Agreement, and to the ABL Debt shall mean the Restated
Credit Debt.


1.2    Additional Certification. Section 5(a)(3) of the Loan Agreement is
amended to read as follows:


“(3) concurrently with delivery of financial statements under clauses (1) and
(2) above, or more frequently if requested by Bank while a Default or Event of
Default exists, a Compliance Certificate together with a cerification that as of
the last day of the Fiscal Quarter or Fiscal Year end, as applicable, (i) the
Aggregate Available Commitment under the Restated Credit Agreement (as such term
is defined therein) is at least $50,000,000.00, and (ii) Borrower is able to
satisfy all conditions precedent under Article 2 and Section 4.02 of the
Restated Credit Agreement to borrowing at least $50,000,000.00 of the Aggregate
Available Commitment, in each case executed by the chief financial officer or
treasurer of the Borrower;”    


1.3    Restated Credit Agreement. Section 5(m) of the Loan Agreement is amended
to replace each reference to “ABL Credit Agreement” with “Restated Credit
Agreement.”


1.4    Indebtedness. Section 6(b) of the Loan Agreement is amended to replace
the reference to “ABL Debt” with “Restated Credit Debt.”


1.5    Investments. The first sentence of Section 6(c) of the Loan Agreement is
amended to read as follows:


“Make any Restricted Investment, except to the extent otherwise expressly
permitted by Section 7.04 of the Restated Credit Agreement; provided, in no
event shall Borrower make any Investment which results in or facilitates in any
manner any Distribution not otherwise permitted under the terms of Section 6(f)
at a time when such Section is in effect.”


1.6    Sales and Dispositions of Assets. Clause (2) of Section 6(e) of the Loan
Agreement is amended to read as follows:


“(2)    Asset Dispositions which are both permitted pursuant to Section 7.05 of
the Restated Credit Agreement and not otherwise prohibited by this Loan
Agreement or the other Loan Documents;”


1.7    Distributions. Clause (1) of Section 6(f) of the Loan Agreement is
amended to read as follows:


“(1) Distributions permitted pursuant to Section 7.03 of the Restated Credit
Agreement, and…”



2581383.2
24955-963    2

--------------------------------------------------------------------------------



1.8    Restrictive Agreements.


(a)    Clause (4) of Section 6(i) of the Loan Agreement is amended to replace
the reference to “ABL Credit Agreement” with “Restated Credit Agreement.”


(b)    Clause (8) of Section 6(i) of the Loan Agreement is amended to read as
follows:


“(8 ) permitted under Section 7.11 of the Restated Credit Agreement;”


1.9    Certain Payments. Clause (2) of Section 6(l) of the Loan Agreement is
amended to replace the reference to “ABL Credit Agreement” with “Restated Credit
Agreement.”


1.10    Amendments to Other Debt Documents. Section 6(m) of the Loan Agreement
is amended to replace each reference to “ABL Credit Agreement” with “Restated
Credit Agreement.”


1.11    Financial Covenant. Section 7(b) of the Loan Agreement (as amended by
the First Modification Agreement) is amended to read as follows:


“(b) as of the last day of any Fiscal Quarter, either (i) the Aggregate
Available Commitment under the Restated Credit Agreement (as such term is
defined therein) is less than $50,000,000.00, and/or (ii) Borrower is not able
to satisfy a condition precedent under Article 2 or Section 4.02 of the Restated
Credit Agreement to borrowing at least $50,000,000.00 of the Aggregate Available
Commitment (it being understood that a Covenant Trigger Event existing under
this Section 7(b) shall be cured and, so long as a Covenant Trigger Event does
not exist under Section 7(a) above, Borrower shall not be required to continue
to comply with such Fixed Charge Coverage Ratio, during any Fiscal Quarter
following a Fiscal Quarter in which Borrower has satisfied all of the conditions
in the foregoing clauses (i) and (ii) of this Section 7(b)).”


1.11    Definitions of Loan Documents. Each reference in the Loan Documents to
any of the Loan Documents shall be a reference to such document as modified
hereby.


2.    MODIFICATION CLOSING CONDITIONS.


2.1    Closing Payments. Contemporaneously with the execution and delivery of
this Agreement, and as a condition to recording the Memorandum of Second
Modification Agreement, Borrower shall have paid the following amounts to
Lender: (i) all delinquent and unpaid interest under the Loan, if any, as of the
date hereof; and (ii) all the internal and external costs and expenses incurred
by Lender in connection with this Agreement (including, without limitation,
attorneys’, appraisal, appraisal review, processing, title, filing, and
recording costs, expenses, and fees).


2.2    Title Endorsement. Promptly following execution and delivery of this
Agreement, Borrower shall have caused to be delivered to Lender at Borrower’s
sole cost and expense, a CLTA form 110.5 (modification) endorsement to the title
insurance policy insuring the lien of the Deed of Trust. Such endorsement shall
assure the continuing priority of the Deed of Trust as modified by the
modification of the Loan Documents herein and is subject only to the exceptions
in Schedule B, Part I, of such policy and such additional exceptions, if any, as
Lender shall have expressly approved, in its sole discretion.


3.    RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.


The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.


4.    BORROWER REPRESENTATIONS AND WARRANTIES.


Borrower represents and warrants to Lender:



2581383.2
24955-963    3

--------------------------------------------------------------------------------



4.1    No Default. No Default or Event of Default has occurred and is
continuing.


4.2    Ability to Perform. Borrower has not permitted or suffered any transfer,
forfeiture or loss of any material asset and has not incurred or suffered any
material additional liability that, in either case, would materially and
adversely affect Borrower’s ability to perform its obligations under the Loan
Documents and that was not previously disclosed to Lender.


4.3    Reaffirmation. Each and all representations and warranties of Borrower
contained in the Loan Agreement, the Deed of Trust, and each of the other Loan
Documents are accurate in all material respects on the date hereof (provided
that representation 4(s) no longer applies because the Senior Subordinated

2581383.2
24955-963    4

--------------------------------------------------------------------------------



Indenture is no longer in effect, all obligations issued thereunder having been
paid in full).


4.4    No Defense. Borrower has no claims, counterclaims, defenses, or set-offs
with respect to the Loan or the Loan Documents as modified herein.


4.5    Enforceable Obligations. The Loan Documents as modified herein are the
legal, valid, and binding obligation of Borrower, enforceable against Borrower
in accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).


4.6    Validly Existing. Borrower is validly existing under the laws of the
State of Delaware, is in good standing in the State of California, and has the
requisite power and authority to execute and deliver this Agreement and to
perform the Loan Documents as modified herein. The execution and delivery of
this Agreement and the performance of the Loan Documents as modified herein have
been duly authorized by all requisite action by or on behalf of Borrower. This
Agreement has been duly executed and delivered on behalf of Borrower.


5.    BORROWER COVENANTS. Borrower covenants with Lender that Borrower shall
execute, deliver, and provide to Lender such additional agreements, documents,
and instruments as reasonably required by Lender to effectuate the intent of
this Agreement.


6.    EXECUTION AND DELIVERY OF AGREEMENT AND OTHER DOCUMENTS.


Lender shall not be bound by this Agreement until (i) Lender has executed and
delivered this Agreement and the Memorandum of Second Modification Agreement,
(ii) Borrower has executed and delivered this Agreement and the Memorandum of
Second Modification Agreement, in form suitable for recording in the Official
Records, and performed all of the obligations of Borrower under this Agreement
to be performed contemporaneously with the execution and delivery of this
Agreement, (iii) Borrower has caused to be delivered to Lender such other
documents, as Lender requires, duly executed by Borrower and other parties, and
(iv) Borrower has paid the closing payments described in Section 2.1 above.


7.    INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.


The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower and Lender in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, understandings, and
negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.


8.    BINDING EFFECT.


The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower and Lender and their respective successors and assigns
and the executors, legal administrators, personal representatives, heirs,
devisees, and beneficiaries of Borrower, provided, however, Borrower may not
assign any of its right or delegate any of its obligation under the Loan
Documents and any purported assignment or delegation shall be void.


9.    CHOICE OF LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to conflicts of law principles.


10.    COUNTERPART EXECUTION.


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

2581383.2
24955-963    5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BORROWER:


SANMINA CORPORATION,
a Delaware corporation, (formerly known as
Sanmina-SCI Corporation, a Delaware corporation)




By:    _/s/ Brian Casey___________________________________
    Name:    Brian Casey
    Title:    Senior Vice President and Treasurer





2581383.2
24955-963    6

--------------------------------------------------------------------------------





BANK:


MUFG UNION BANK, N.A., formerly known as Union Bank, N.A.






By:     /s/ Aileen Supena Throne     
Name: Aileen Supena Throne        
Title: Director                















2581383.2
24955-963    7

--------------------------------------------------------------------------------

EXHIBIT “A”





RECORDING REQUESTED BY
MUFG UNION BANK, N.A.




AND WHEN RECORDED, MAIL TO:


MUFG UNION BANK, N.A.
Attn: Asset Management V01-492
P.O. Box 30115
Los Angeles, CA 90030-0115
  













--------------------------------------------------------------------------------

Space Above This Line for Recorder's Use


MEMORANDUM OF SECOND MODIFICATION AGREEMENT
(SHORT FORM)


This Memorandum of Second Modification Agreement (“Memorandum”) is made and
entered into as of May 20, 2015 by and between SANMINA CORPORATION, a Delaware
corporation (formerly known as Sanmina-SCI Corporation, a Delaware corporation)
(“Trustor”) and MUFG UNION BANK, N.A., formerly known as Union Bank, N.A.
(“Beneficiary”).


RECITALS


The undersigned agree that the following documents: (i) that certain Loan
Agreement dated July 19, 2012 between Beneficiary as lender and Trustor as
borrower, as amended by Modification Agreement dated December 19, 2014 (the
“Loan Agreement”), (ii) that certain promissory note dated July 19, 2012 in the
stated principal amount of Forty Million and No/one-hundredths Dollars
($40,000,000.00) (the "Note") executed by Trustor as borrower and (iii) that
certain deed of trust securing the same executed by Trustor for the benefit of
Beneficiary and recorded on July 19, 2012, as Instrument No. 2012-21755730 in
Official Records, County of Santa Clara, State of California (the “Official
Records”), as amended by Memorandum of Modification Agreement (Short Form) dated
December 19, 2014, recorded December 19, 2014 as Instrument No. 22804954 in the
Official Records (the "Deed of Trust") be and are amended upon the terms and
conditions set forth in that certain Second Modification Agreement (Long Form)
between the undersigned dated of even date herewith.


The Second Modification Agreement (Long Form) is by this reference incorporated
herein and made a part hereof. The Deed of Trust affects that certain real
property described in Exhibit “1” attached and incorporated herein by this
reference.





2581383.2     EXHIBIT “A”



--------------------------------------------------------------------------------

EXHIBIT “1”







SECOND MODIFICATION OF DEED OF TRUST


It is further agreed that the Deed of Trust shall be and is hereby amended and
modified as follows:


1.    The loan evidenced by the Note, and other indebtedness and obligations
secured by the Deed of Trust, have been modified as described in that certain
Second Modification Agreement (Long Form) of even date herewith between Trustor
and Beneficiary (the “Modification Agreement”). All references in the Deed of
Trust to the Loan and the Loan Documents are hereby amended to be references to
the Loan and the Loan Documents as modified by the Modification Agreement and
this Memorandum.


2.    All terms and provisions of the Deed of Trust shall remain in full force
and effect except as specifically modified herein or pursuant to the
Modification Agreement.


3.    This Memorandum may be executed in counterparts all of which shall
constitute one and the same document.




[Signature pages follow]

2581383.2     EXHIBIT “1”





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of
Modification Agreement as of the date first written above.


TRUSTOR:


SANMINA CORPORATION,
a Delaware corporation (formerly known as
Sanmina-SCI Corporation, a Delaware corporation)




By:    ___________________________________
    Name:    Brian Casey
    Title:    Senior Vice President and Treasurer






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CALIFORNIA        )
)
COUNTY OF             )


On before me , personally appeared Brian Casey, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/ they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity(ies) upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature _____________________________    (SEAL)

2581383.2     EXHIBIT “1”



--------------------------------------------------------------------------------




BENEFICIARY:
MUFG UNION BANK, N.A., formerly known as Union Bank, N.A.




By:                     
Name:                 
Title:                     








A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF CALIFORNIA        )
)
COUNTY OF             )


On before me , personally appeared , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/ they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity(ies) upon behalf of which the
person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.




Signature _____________________________    (SEAL)



2581383.2     EXHIBIT “1”



--------------------------------------------------------------------------------

EXHIBIT “B”



LEGAL DESCRIPTION:




The land situated in the County of Santa Clara, City of San Jose, State of
California, and described as follows:


Parcels A, B, C and D, as shown on that certain Parcel Map filed for record in
the Office of the Recorder of the County of Santa Clara, State of California on
January 14, 1981 in Book 478 of Maps, at Pages 30 and 31.


EXCEPTING THEREFROM that portion of the property lying below a depth of 500 feet
measured vertically, from the contour of the surface of said property; however,
Southern Pacific Industrial Development Company, a Texas Corporation, or its
successors and assigns shall not have the right for any purposes whatsoever to
enter upon, into or through the surface of said property or any part thereof
lying between said surface and 500 feet below said surface as excepted in the
Deed recorded December 31, 1980 in Book F819, Page 440 of Official Records.


APN: 101-30-008, 009, 010, 011, 012 and 013



























2581383.2     EXHIBIT “B”

